Citation Nr: 1123111	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-50 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he is unemployable due solely to his service-connected disabilities, without regard to age, nonservice-connected disabilities, or previous unemployability status.  

The Board notes that, with the grant of service connection for posttraumatic stress disorder (PTSD) effective on April 8, 2008, the Veteran's combined evaluation was raised to 70 percent, meeting the eligibility requirements for TDIU as of that date.  He is currently service connected for PTSD, evaluated as 50 percent disabling, neuritis of the left ulnar nerve with retained foreign body, evaluated as 20 percent disabling, scars of the left lower extremity with retained foreign body, evaluated as 10 percent disabling, and residuals of a wound to Muscle Group XIX of the abdomen, evaluated as 10 percent disabling.  

The record reveals that the Veteran has a high school education and retired after working for the railroad for approximately 38 years.  He claims that while he retired in 2007 on the basis of longevity because he qualified to do so, he would have had to leave his position due to his disabilities because of stress and the requirements of his job.   

The Veteran was provided with VA PTSD examination in July 2008 and a VA scars examination in June 2009, however, he has not been provided with a VA examination to address the impact of his service-connected neuritis of the left ulnar nerve with retained foreign body and residuals of a wound to Muscle Group XIX of the abdomen on his employability.  The July 2008 VA examiner opined that currently, if the Veteran were back in an occupational setting, he would likely continue to have at least mild anger-related issues at work given his propensity to experience this symptom in work situations where he works with others.  However, the examiner found that historically and currently, no severe occupational dysfunction is noted due to his PTSD symptoms.  Further, the June 2009 VA examiner reported that the Veteran had retired in August 2007 because he was eligible by age or duration of work and that his scars had no significant effects on his occupation. 

As the Veteran has not had a recent examination for his ulnar neuritis or abdominal muscle injury to include an opinion concerning their effect on employability, the Veteran should be provided with a VA examination for those conditions.  In addition, as it has been almost 3 years since his last PTSD examination, another examination should be scheduled to determine the current severity of that disorder and its impact on employability when considered with the other service connected disabilities.  

Ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient treatment records dating since October 2009 from the Massena, New York VA Community Based Outpatient Clinic and the Syracuse, New York VA Medical Center. 

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of the neuritis of the left ulnar nerve with retained foreign body.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptomatology of the neuritis and provide an opinion as to whether functional effects of the Veteran's neuritis of the left ulnar nerve with retained foreign body, when considered with the functional effects of the Veteran's PTSD, residuals of a wound to Muscle Group XIX of the abdomen, and scars of the left lower extremity with retained foreign body, prevent the Veteran from obtaining or retaining gainful employment, without regard to age or nonservice-connected disability.  

3.  Schedule the Veteran for a VA muscle examination to determine the current nature and severity of the residuals of the wound to the abdomen in Muscle Group XIX.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptomatology of the muscle injury and the functional impact on his activities.  

Following review of the claims file and examination of the Veteran and provide an opinion as to whether functional effects of the residuals of the wound to the abdomen in Muscle Group XIX, when considered with the functional effects of the Veteran's PTSD, neuritis of the left ulnar nerve with retained foreign body, and scars of the left lower extremity with retained foreign body, prevent the Veteran from obtaining or retaining gainful employment, without regard to age or nonservice-connected disability.

4.  Schedule the Veteran for a VA mental health examination to determine the current nature and severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptomatology of the Veteran's PTSD and provide a Global Assessment of Functioning score.  

Following review of the claims file and examination of the Veteran and provide an opinion as to whether the Veteran's PTSD symptomatology, when considered with the functional effects of the residuals of the wound to the abdomen in Muscle Group XIX, neuritis of the left ulnar nerve with retained foreign body, and scars of the left lower extremity with retained foreign body, prevent the Veteran from obtaining or retaining gainful employment, without regard to age or nonservice-connected disability.

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted. If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


